Bland, Judge,
delivered the opinion of the court:
The subject matter of this ex parte appeal from the decision of the Board of Appeals of the United States Patent Office, affirming the ■decision of the examiner, is for improved vehicle wheels, claimed to .he operable in both vertical and inclined positions, as on a road grader.
In the use of a road grader it is often necessary for one wheel to run in the ditch at the side of the road while the other is on more level ground and nearer the center of the road. In order that the wheels may not slip and that the vehicle may have traction, applicant’s device is so constructed that projecting flanges on each side of the tire of the wheel come in contact with the road when the wheels stand at an angle. The rim, bolts, nuts, and tire are so arranged as to provide a means which the applicant claims will prevent skidding.
The claims were rejected upon the following references:
Reid, 623034, April 11, 1899.
Neill et al., 683220, September 24, 1901.
Bosworth, 1043061, November 5, 1912.
Gray, 1240337, September 18, 1917.
Dawson, 1487920, March 15, 1924.
Hutchinson (Fr. Add.) 8014, of 1907.
Cann (French), 389296, of 1908.
We have carefully examined the references and the opinions of the tribunals below and have considered the argument of counsel on both sides, and agree with the Board of Appeals that applicant has disclosed nothing patentable over the prior art cited, and the decision of the Board of Appeals is affirmed.